Citation Nr: 0022627	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  92-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability, claimed to be due to the service-
connected disabilities.

2.  The propriety of a 10 percent disability rating assigned 
for arthritis of the lumbosacral spine, to include the 
potential for "staged" ratings for different periods of 
time.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disability, which the Board listed as an issue on 
appeal in prior remands, is no longer on appeal, as the 
benefit sought by the veteran was granted by the RO after the 
most recent remand, in a March 1999 rating decision.

The issue of entitlement to restoration of a 60 percent 
disability evaluation for arteriosclerotic heart disease 
(ASHD), which the Board listed as an issue on appeal in prior 
remands, is no longer on appeal either, as restoration was 
granted by the Board in a February 1997 decision/remand, and 
the decision was implemented by the RO in a March 1997 rating 
decision.  

An issue of entitlement to a disability evaluation in excess 
of 60 percent for the service-connected ASHD is not hereby 
being addressed by the Board, as such an issue has not been 
procedurally developed for appellate review.  Of course, the 
veteran is advised that he is free to submit such a claim for 
the RO's initial consideration, if he believes that 
entitlement to that benefit is warranted at this time.

A travel board hearing was held on May 1, 2000, in Denver, 
Colorado, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).

At the above hearing, the veteran withdrew his appeal of a 
claim of entitlement to a disability evaluation in excess of 
50 percent for migraine headaches.  This issue is therefore 
not addressed in the present decision/remand, as it is no 
longer on appeal.


FINDING OF FACT

A claim of entitlement to a total disability rating based on 
individual unemployability, claimed to be due to the service-
connected disabilities, has been denied by the RO, but there 
has been no Notice of Disagreement timely filed after that 
denial, nor a Substantive Appeal timely filed after the 
issuance of Supplemental Statements of the Case in March 1994 
and February 1996.


CONCLUSION OF LAW

An appeal of a claim of entitlement to a total disability 
rating based on individual unemployability, claimed to be due 
to the service-connected disabilities, has not been 
perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§ 20.101, 20.200, 20.201, 20.202 (1999).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

First Issue
Entitlement to a total disability rating based on individual 
unemployability,
claimed to be due to the service-connected disabilities:

In a December 1992 remand, the Board listed this issue as an 
issue on appeal, even though it was explained in that remand 
that the issue needed additional development, and that it had 
not been certified for appellate review.  In fact, a careful 
review of the file reveals that, as of December 1992, such a 
claim had not yet been adjudicated by the RO, nor had the 
veteran filed the requisite form for such type of claims (VA 
Form 21-8940), although he had implicitly raised such a claim 
by indicating, in an October 1990 VA Form 1-9, that his 
service-connected disabilities "ha[d] not made it possible 
for me to find employment" after his medical discharge from 
active duty, and that "my employment outlook is dim at 
best."

A claim of entitlement to a total disability rating based on 
individual unemployability, claimed to be due to service-
connected disabilities, was first denied by the RO in a March 
1994 rating decision, after which the veteran was provided 
with a Supplemental Statement of the Case on said issue, 
first in March 1994, and then again in February 1996.  The 
Board notes, however, that this issue not been properly 
developed for appellate review, as the requisites for the 
existence of an actual appeal have not been fulfilled, as 
explained in the following paragraphs.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).

In the present case, there has been no rating decision 
followed by a timely filed Notice of Disagreement, and then 
by a timely filed Substantive Appeal, after the issuance of 
the required Statement of the Case.  There has, accordingly, 
not been an adequate appeal of the issue of entitlement to a 
total disability evaluation based on individual 
unemployability claimed as due to service-connected 
disabilities, so any appellate decision on this matter would 
not be in conformity with the law.  The appeal has not been 
perfected, and the Board is without jurisdiction to 
adjudicate this particular claim under such circumstances.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200, 20.202 (1999); YT v. Brown, 9 Vet. App. 
195, 198-199 (1996).   The appeal should, therefore, be 
dismissed, albeit without prejudice to the veteran, who is 
hereby advised that if he wishes this issue to be developed 
and adjudicated on the merits by VA, he should file such a 
claim by submitting a completed, signed VA Form 21-8940 for 
the RO's initial consideration, and ensure that he comply 
with each procedural requirement specifically associated with 
each stage of the claims process.


ORDER

The appeal of a claim of entitlement to a total disability 
rating based on individual unemployability, claimed to be due 
to the service-connected disabilities, is dismissed, without 
prejudice.


REMAND

Second Issue
The propriety of a 10 percent disability rating assigned for
arthritis of the lumbosacral spine, to include the potential 
for
"staged" ratings for different periods of time:

In the January 1990 rating decision from which this appeal 
ensued, the RO granted service connection for arthritis of 
the lumbar spine, and assigned a noncompensable rating for 
said disability, effective from June 1989.  In July 1990, the 
veteran filed a timely notice of disagreement with the 
initial rating assigned, perfected his appeal in October 
1990, and the RO thereafter granted the current rating of 10 
percent, in a March 1994 rating decision, with the same 
effective date of the original grant.  On appeal, the veteran 
essentially contends that the service-connected disability of 
the lumbosacral spine should be rated higher than 10 percent 
disabling.  After a review of the evidentiary record, the 
Board is of the opinion that additional development of this 
particular claim should be accomplished prior to the Board's 
appellate review.

Regarding the above, the Board notes that, while VA has 
historically addressed the issue on appeal as a claim for an 
increased rating, the United States Court of Appeals for 
Veterans Claims (the Court) clarified, in a very recent 
decision, that in cases such as the present one in which the 
issue involves an appeal that has been developed from the 
initial rating assigned following an original grant of 
service connection, the propriety of separate, or "staged" 
ratings assigned for separate periods of time must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
This development has yet to be accomplished at the RO level 
in the present case, and the veteran must be informed of the 
scope of the issue on appeal.  In Fenderson, the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any, or all, of the 
retroactive periods from the effective date of the grant of 
service connection, as well as prospective ratings.  Id.  
Thus, in the present case, the RO must consider whether 
staged ratings are warranted by the evidence, and explicitly 
note, when re-adjudicating this matter, that staged ratings 
have been considered.  Further, the veteran must be informed 
that the scope of the issue includes the possibility of 
staged ratings during the entire appeal period.

The necessity of the above additional development by the RO 
is further accentuated by the fact that, while the most 
recent (October 1997) VA medical evidence in the file 
pertaining to the service-connected lumbosacral spine 
disability suggests that the current rating of 10 percent may 
be appropriate, VA medical evidence produced in October 1993 
and October 1995 suggests the presence of what may be 
problems of greater severity during earlier timeframes during 
those years.  In other words, the potential for "staged" 
ratings in this case is shown to be real and actual, and 
needs to be initially addressed and adjudicated at the RO 
level.

Additionally, the Board notes the presence in the files of a 
VA Form 21-2507a, Request for Physical Examination, with a 
control date of March 31, 2000.  There is, however, no VA 
medical evidence produced in the year 2000 actually in the 
files, which raises the question of whether there might be 
additional medical evidence relevant to this appeal that is 
not yet of record.  The RO needs to take appropriate steps to 
associate any such additional evidence with the files.

While the Board regrets the delay involved in remanding this 
particular claim once again, under the circumstances 
discussed above, the claim is simply not ready for appellate 
review.  Therefore, in order to ensure due process, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following additional 
development/action:

1.  The RO should make sure that all VA 
medical records pertinent to the matter 
on appeal, to include any records 
reflecting any recent (post-March 2000) 
VA medical examination, or examinations, 
have been associated with the files.  The 
RO's accomplishment of this development 
should be fully documented in the files.

2.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issue of the propriety of the 10 
percent disability rating originally 
assigned for the service-connected 
arthritis of the lumbosacral spine, to 
include the potential for "staged" 
ratings for different periods of time.

3.  After the above action has been 
completed, the RO should review all the 
pertinent evidence in the files and re-
adjudicate the matter on appeal, making 
sure to include in the re-adjudication 
consideration of "staged" ratings for 
differente periods of time, in accordance 
with Fenderson.  If, upon re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished another Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto, with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

